Citation Nr: 0521159	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  00-15 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
ocular histoplasmosis, currently evaluated as 70 percent 
disabling.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance and/or housebound status.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association




WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to February 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is legally blind in both eyes, having only 
light perception in the left eye and vision tested at 5/700 
in the right eye.

3.  The veteran requires assistance with activities of daily 
living as a result of his legal blindness, but he is not 
unable to dress and undress himself, keep himself ordinarily 
clean and presentable, feed himself, attend to the wants of 
nature, or protect himself from dangers incident to his daily 
environment.

4.  The veteran is not bedridden.

5.  An unappealed RO rating decision in July 1995 denied a 
claim for service connection for PTSD on the basis that there 
was no confirmed diagnosis of PTSD

6.  Evidence submitted since the time of the RO's July 1995 
rating decision denying entitlement to service connection for 
PTSD is new and material as it includes a confirmed diagnosis 
of PTSD.

7.  The veteran's PTSD results from non-combat stressors 
during service.


CONCLUSIONS OF LAW

1.  Criteria for a 100 percent rating for the residuals of 
ocular histoplasmosis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.84a, Diagnostic 
Code 6067 (2004).

2.  Criteria for special monthly compensation based on the 
need for regular aid and attendance and/or housebound status 
have not been met.  38 U.S.C.A. § 1114 (2002); 38 C.F.R. 
§§ 3.350, 3.352 (2004).

3.  Evidence received since the RO denied entitlement to 
service connection for PTSD in July 1995 is new and material; 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

4.  PTSD was incurred as a result of active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.304, 4.125 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's eye disability has been evaluated based on loss 
of central visual acuity.  38 C.F.R. Section 4.84a sets out 
the various ratings that are to be assigned for loss of 
central visual acuity.  Diagnostic Codes 6067 through 6070 
are for application when there is blindness in one eye.  In 
order for a 100 percent rating to be assigned there must be 
blindness in one eye, defined as having only light perception 
in that eye, and remaining vision in the other eye of only 
5/200.

The evidence of record reveals that the veteran is legally 
blind in both of his eyes, having basically only light 
perception in the left eye with measured sight of hand 
motions at varying distances.  His vision is checked at least 
annually and he uses various appliances to assist with 
reading.  Over the years since he requested an increase in 
rating in 2002, the veteran's right eye has been tested to 
have remaining vision of 5/300, 20/350 at 8 feet, 4/700, 
20/160, hand motion at 10 feet, and most recently in February 
2005 of 5/700.

The veteran credibly testified before the Board that his 
vision has decreased over the years even though he believes 
he has good days and bad days as far as his ability to see.  
He asserts that he has the ability to read with the use of 
appliances and exhibited his ability to read with material 
placed approximately one-half inch from his face.  The 
veteran further stated that he has been advised by his health 
care providers that his condition is not expected to improve.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
when resolving all reasonable doubt in favor of the veteran 
he meets the criteria for assignment of a 100 percent rating 
for his eye disability under Diagnostic Code 6067.  
Specifically, he has only light perception in his left eye 
and remaining sight in his right eye of 5/700 which is far 
more severe than the 5/200 score set forth in the 
regulations.  Although the test results showing 5/700 as the 
veteran's right eye sight was performed in February 2005, the 
Board resolves all reasonable doubt in favor of the veteran 
in finding that his vision has been so severe as to meet 
criteria for a 100 percent rating since the time he filed his 
claim in 2002 because the various test results show 
continuing deterioration with a test result of 5/300 in 
November 2001.  Accordingly, the veteran's request for a 
higher evaluation for his eye disability is granted in full.

II.  Special Monthly Compensation

Special monthly compensation may be awarded when there is a 
showing that a veteran is in need of regular aid and 
attendance.  Aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  See 38 C.F.R. § 3.351 (2004).  
Basic criteria for determining whether an individual 
requires regular aid and attendance are:  inability to dress 
or undress himself or keep himself ordinarily clean and 
presentable, frequent need for adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid, inability 
to feed himself through loss of coordination of upper 
extremities or through weakness, inability to attend to the 
wants of nature, or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect 
the individual from hazards or dangers incident to his daily 
environment.  See 38 C.F.R. § 3.352 (2004).

The medical evidence of record shows that the veteran is 
legally blind and has various other nonservice-connected 
disabilities.  Notes from his social worker clearly reflect 
an individual who requires assistance only with making food 
and maneuvering in unfamiliar places.  The veteran is able 
to bath, feed himself, attend to the wants of nature, and 
maneuver about his home and yard without any assistance.  He 
does not have any loss of coordination in his upper or lower 
extremities and is only limited by his limited sight.  As 
pointed out above, the veteran remains capable of reading 
with the use of appliances.  And, there is absolutely no 
suggestion whatsoever in the medical records and/or 
testimony of the veteran and his wife that the veteran is 
bedridden or unable to leave his home with the assistance of 
a sighted person.  The veteran does not contend that he is 
in need of inpatient nursing home care.

Given the evidence as outlined above, the Board finds that 
the veteran is capable of dressing himself, feeding himself, 
and attending to the wants of nature.  Requiring the 
assistance of his wife to take him places and help him with 
food preparation and laying his towel out for bathing is not 
sufficient evidence to show that he is incapable of keeping 
himself ordinarily clean and presentable.  He does not 
require any special prosthetic or orthopedic appliances, nor 
does he have loss of coordination or ability to move about at 
will.  Although the veteran asserts that he requires 
assistance on a regular basis due to his loss of vision, the 
Board must find that the veteran is capable of avoiding 
dangers and hazards in his environment because there is no 
evidence to suggest that he is not aware of his surroundings 
and/or capable of performing required activities and avoiding 
dangers in his regular environment.  

The veteran has related being able to attend to his needs and 
being able to leave his home at will with the assistance of 
his wife.  He has not described and/or been treated for any 
injury due to an inability to avoid hazards.  Thus, the Board 
must find that the criteria for special monthly compensation 
based on the need for regular aid and attendance have not 
been met.  Consequently, the veteran's claim is denied.

III.  New and Material Evidence

In July 1995, the RO denied entitlement to service connection 
for PTSD finding that there was no confirmed diagnosis of the 
disorder.  The veteran was notified of the decision, but did 
not appeal the denial of benefits.  Thus, the rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1994).

In March 2000, the veteran requested that his claim of 
entitlement to service connection for PTSD be reopened.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim that has been disallowed.  See 38 U.S.C.A. § 5108 
(West 2002).  For claims submitted prior to August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

With these considerations, the Board must now review all of 
the evidence that has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
rating decision of July 1995.  It is noted that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2004), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2004). 

At the time of the July 1995 rating decision, the evidence of 
record included the veteran's service medical records 
reflecting no complaints or diagnosis of a psychiatric 
disability.  Post-service treatment records of record at that 
time did not include a diagnosis of PTSD and the July 1995 
rating decision referenced a September 1994 VA examination 
report with a notation as to questionable PTSD.  Based on 
that evidence, the RO found that the veteran did not have a 
confirmed diagnosis of PTSD.

The evidence of record since the RO's July 1995 rating 
decision includes VA clinic records reflecting treatment for 
PTSD.  In January 2000, a VA clinical psychologist with a 
Ph.D., provided Axis I diagnoses of PTSD and dysthymic 
disorder following a mental status examination.  The 
stressors reported included the veteran's distress as to the 
risks involved with his in-service duties hauling fuel in a 
combat zone.  A VA psychiatrist assessed the veteran as 
manifesting clear PTSD symptoms in February 2000.  This new 
evidence is material as it cures the previous evidentiary 
defect at the time of the RO's July 1995 decision; the 
absence of a confirmed PTSD diagnosis.  It is also so 
significant to warrant a reopening of the claim for review on 
the merits.

Per review of the January 2000 mental status examination, the 
Board finds that the PTSD diagnosis conforms to the DSM-IV 
criteria.  Furthermore, the stressors found productive of 
PTSD was reported as the stressors the veteran faced while 
hauling fuel in a combat zone.  Thus, the dispositive issue 
on appeal is whether the veteran has provided credible 
supporting evidence that his claimed in-service stressors 
occurred.

The veteran has asserted being exposed to two separate and 
significant non-combat stressors in service.  He primarily 
reports driving a fuel truck during his tour of duty in 
Vietnam.  He reports that, while driving a fuel truck on 
November 18, 1970, he was involved in a motor vehicle 
accident wherein three Vietnamese civilians were killed.  In 
support of his claim, he has provided pictures of the truck 
and tanker he had driven, as well as two pictures of the 
other vehicle involved in the accident.  He also photocopied 
the contents of the back of one of those pictures wherein the 
veteran had written:

"TRUCK I HIT ON 18 NOV 70 THERE [sic] FAULT! 
ANOTHER TRUCK RAN THEM IN FRONT OF ME ACROSS THE 
YELLOW LINE.  4 PEOPLE IN THE TRUCK.  3 KILL."

The veteran also reports that his truck had come under enemy 
fire during his hauling missions, and enclosed a picture of 
his vehicle that he states shows bullet damage.  These 
incidents occurred between Long Ben and Bearcat, in the Bein 
Hoa Province of Vietnam, that may have been Highway 1.  The 
incidents occurred in either September or October.

The veteran's personnel records document that he served with 
the 506th Supply and Service (S&S) Company stationed in Long 
Binh, Vietnam.  He had a military occupational specialty 
(MOS) as a petroleum storage specialist.  In October 1970, 
December 1970 and January 1971, he was punished for speeding 
violations by the 512th Quartermaster Company (Petroleum 
Operating).  There is no line of duty accident determinations 
for a motor vehicle accident.  

Research provided by the U.S. Armed Services Center for 
Research of Unit Records (CURR) and the Army Crime Records 
Center has only been able to confirm that the Ben Hoa (BH) 
base came under stand off (SHO) attacks on November 17, 1970, 
December 16, 1970, January 22, 1970 and March 16, 1970.  The 
November 1970 action involved US casualties.

The United States Court of Appeals for Veterans Claims (CAVC) 
has made it clear that, where a claimed stressor is alleged 
to have occurred during combat, VA must make a specific 
finding as to whether or not the claimant was involved in 
combat.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Combat status may also be established by service records or 
"other supportive evidence."  See West v. Brown, 7 Vet. 
App. 70, 76 (1994).  VA is not required to accept a 
claimant's assertions that he was engaged in combat but, in 
arriving at its findings of fact, the credibility of the 
veteran's testimony and statements of record must be 
addressed.  Cohen, 10 Vet. App. at 145-46.

"Credible supporting evidence" of a non- combat stressor 
may be obtained from service records or other sources, to 
include lay testimony.  Gaines, 11 Vet. App. at 353; Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the CAVC has held 
that the regulatory requirement for "credible supporting 
evidence" means that the appellant's testimony, or the 
medical opinion based upon post-service examination, alone 
cannot, as a matter of law, establish the occurrence of a 
non- combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396-96.  Examples of 
"other supportive evidence" includes, but is not limited 
to, incidents of a plane crash, ship sinking, explosion, rape 
or assault, or duty in a burn ward or graves registration 
unit.  See Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part VI.

The evidence of record clearly documents that the veteran 
served in Vietnam as a fuel truck driver.  There is no 
official record of the motor vehicle accident claimed by the 
veteran nor that he came under enemy fire.  However, the 
casualties involved in the motor vehicle accident involved 
Vietnamese civilians and the veteran did not claim the need 
for medical treatment.  There is, however, photographic proof 
provided by the veteran of the vehicle he drove while in 
service which, he claims, contains images of gunfire damage.  
The picture is of insufficient quality to allow for visual 
confirmation.  He also provided a picture of the vehicle he 
claims to have struck with his truck with his original 
description of the accident inscribed on the back of the 
cover.  If such documents are authentic, they are certainly 
capable of fulfilling the regulatory requirement for 
"credible supporting evidence."

The CAVC has held that independent evidence such as radio 
logs and morning reports which establish the occurrence of a 
stressful event and implies a claimant's personal exposure is 
sufficient to constitute credible supporting evidence.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  The incident 
reports from CURR confirms that enemy attacks occurred in the 
Ben Hoa camp region during the veteran's tour of duty.  The 
veteran has also supplied photographic evidence, of 
unchallenged authenticity, purporting to demonstrate bullet 
holes on his vehicle.  The other photographs depict a wrecked 
vehicle which the veteran claims to have been the subject 
vehicle of the accident on November 17, 1970.  The Board 
finds this evidence, in totality, as highly persuasive 
"credible supporting evidence" of the claimed inservice 
stressors.  The damage to the photographed vehicle is fairly 
extensive, especially in the passenger compartments, and 
there is no persuasive reason why the veteran would have 
taken kept such a photograph if he was not personally 
involved in the incident.  The Board finds the veteran's 
allegations as credible, and his personal exposure to the 
alleged events are accepted in light of the principles of 
Suozzi.

With application of the benefit of the doubt rule, the Board 
finds that the veteran was exposed to the non-combat 
stressors as claimed.  38 C.F.R. § 5107(b) (West 2002); 
38 U.S.C.A. § 3.304(f) (2004).  Furthermore, the Board finds 
that these verified stressors have been found productive of 
his PTSD according to the January 2000 VA psychologist.  
Thus, the claim for service connection for PTSD is granted.

IV.  VCAA

In so holding, the Board has carefully reviewed the claims 
folder to ensure compliance with the Veterans Claims 
Assistance Act (VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law defines VA's notice and 
duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that a letter dated September 
2002, as well as the rating decision on appeal, and the 
statement of the case (SOC), told him what was necessary to 
substantiate his claim.  In fact, the rating decision on 
appeal and the SOC provided him with specific information as 
to why his claim was being denied, and of the evidence that 
was lacking.  The September 2002 letter satisfied the 
elements of (2) and (3) by notifying the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the 
documents explained that VA would help him get such things as 
medical records, or records from other Federal agencies, but 
that he was responsible for providing any necessary releases 
and enough information about the records so that VA could 
request them from the person or agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The March 2004 SOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  There is no indication that any aspect of the 
VCAA compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  
Additionally, neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.  Here, the Board finds that, because each of 
the four content requirements of a VCAA notice has been met, 
any error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claim on appeal.  After reviewing the record, the 
Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence and 
affording him physical examinations.  It appears that all 
known and available records relevant to the issue here on 
appeal has been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the veteran and his wife 
testified before the Board in March 2005.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).

ORDER

A 100 percent rating for the residuals of ocular 
histoplasmosis is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Special monthly compensation based on the need for regular 
aid and attendance and/or housebound status is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened and 
granted.



	                        
____________________________________________
	T. Mainelli
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


